DETAILED ACTION
The Amendment filed April 9th, 2021 has been entered and fully considered. Claims 1-3 and 5-13 are pending in this application. Claims 1-3, 5, and 11-13 have been amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/385,063 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims relate to an obvious change in scope. Both claim sets recite similar apparatus claims directed towards a surgical instrument comprising a handle assembly, an elongate member, a motor assembly and a motion sensing assembly as well as other comparable features.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Marczyk et al., (hereinafter ‘Marczyk’, U.S. PGPub. No. 2013/0123783) in view of Sartor et al., (hereinafter 'Sartor', U.S. Pat. 7,955,327) and Riestenberg e al., (hereinafter 'Riestenberg', U.S. PGPub. No. 2017/0172606).
Regarding independent claim 1 and claim 2, Marczyk discloses a surgical instrument (device 10 in Fig. 1) comprising: a handle assembly (housing 14, moveable handle 32, fixed handle 36, trigger 34, activation switch 30 and associated parts in Fig. 1);
an elongate member (shaft 16 in Fig. 1) extending from the handle assembly (Fig. 1) and defining a longitudinal axis of the surgical instrument; and
a motor assembly (steering unit 22 in Figs. 1, and 19-22) disposed within the handle assembly (Fig. 1) configured to rotate the elongate member (shaft 16 in Fig. 1) about the longitudinal axis relative to the handle assembly ([0115], electric motor 514R induces rotation of the shaft 20 and end effector 12; [0124] “The user interface receives user commands from activation switch 30, which may be a directional button, a joystick such as a thumb operated joystick, a toggle, a pressure sensor, a switch, a trackball, a dial, a optical sensor, and any combination thereof. The processing unit responds to the user commands by sending control signals to the motors 514”).
Marczyk is silent regarding a motion activation control configured to activate a motion sensing assembly disposed within the handle assembly, wherein the motion activation control creates a reference position corresponding to the position of the handle assembly at actuation of the motion activation control.
However, in the same field of endeavor, Sartor teaches a similar electrosurgical instrument (200 in Figs. 3-4) including a motion activation control (activation button 126) configured to activate a motion sensing assembly (sensor 224) disposed within a handle assembly (housing 102), wherein the motion activation control (126) creates a reference position corresponding to the position of the handle assembly (102) at actuation of the motion activation control (126). Sartor teaches that the motion activation control (126) “is operable to control a depressible switch 128 which is used to control the delivery of electrical energy transmitted to electrocautery blade 106” (col. 5, ll.35-37). Sartor teaches that “with activation button 126 depressed, movement by the surgeon of electrosurgical pencil 200 is directions along the X axis (i.e., in a stab-like motion), causes sensor 224 to transmit a first characteristic signal to generator “G”… movement by the surgeon of electrosurgical pencil 200 in directions transverse to the X axis, such as, for example, along the Y and/or Z axes, causes sensor 224 to transmit a second characteristic signal to generator “G”” (col. 7, line 60 - col. 8, line 4). The motion activation control (activation button 126) provides electrosurgical energy to the device such that at onset, motion activation control (126) creates a reference position corresponding to the position of the handle assembly (102) useable to determine movement along the X, Y and Z axes. This configuration is utilized to provide a device “which is activated without the use of hand-switches or foot-switches and which can automatically control the electrosurgical output from the electrosurgical generator without manual intervention by the surgeon” (col. 2 ll. 42-46), thereby increasing efficiency and ease. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Marczyk to include a motion activation control configured to activate a motion sensing assembly disposed within the handle assembly, wherein the motion activation control creates a reference position corresponding to the position of the handle assembly at actuation of the motion activation control as taught by Sartor in order to provide a device “which is activated without the use of hand-switches or foot-switches and which can automatically control the electrosurgical output from the electrosurgical generator without manual intervention by the surgeon” (col. 2 ll. 42-46), thereby increasing efficiency and ease.
Although Marczyk discloses an activation switch (30 in Fig. 1) configured to provide user commands wherein the processing unit responds to the user commands by sending control signals to the motors (i.e. to rotate the elongate member ‘shaft’ 16 about the longitudinal axis relative to the handle assembly; see above) and Marczyk in view of Sartor teach a motion activation control configured to activate a motion sensing assembly and provide a reference positon as claimed (see above), Marczyk in view of Sartor are silent regarding the rotation of the elongate member in response to sensed movement, by the motion sensing assembly, of the handle assembly about the longitudinal axis relative to the reference position of the handle assembly within a gravitational field (claim 1) and further comprising the motion sensing assembly configured to sense rotational movement of the handle assembly relative to the longitudinal axis (claim 2).
However, in the same field of endeavor, Riestenberg teaches a similar surgical instrument (instrument 110, 310 in Figs. l and 5-6C; [0065]) comprising an end effector (140) and a handle assembly (120 in Fig. 5). The instrument (310) further includes a motion sensing assembly ([0066], sensor 328, such as an accelerometer) disposed within the handle assembly (120) and configured to sense rotational movement of the handle assembly (120) relative to the longitudinal axis ([0066], see Figs. 6A-6C). The surgical instrument (310) may be operated in various activation modes in response to sensed movement of the handle assembly (120) about the longitudinal axis relative to a reference position of the handle assembly (120) within a gravitational field (Figs. 6A-6B; [0065]-[0071], i.e. depending on the orientation of the handle assembly 120). Riestenberg teaches that the “sensor (328) is operable to detect the orientations... enabling instrument (310) to provide different functionality based on the sensed orientation of handle assembly (120)” ([0068]). The “sensor (328) essentially acts as a switch that enables the activation modes or power levels of instrument (310) to be changed, but without requiring the operator to press a button or otherwise manually actuate a switch” ([0067]), thereby increasing efficiency and speed. Further, it is well known in the art (as can be seen in Riestenberg) to provide various activation means including a selector switch (428 in Fig. 7, comparable to activation switch 30 in Marczyk above) or a motion sensing assembly (sensor 328 in Figs. 6A-6B, comparable to motion sensing assembly 224 in 
Regarding claim 3, Marczyk in view of Sartor and Riestenberg teach all of the limitations of the surgical instrument according to claim 2. Marczyk further discloses a microcontroller ([0124], control unit 24 contains a processing unit, such as a microcontroller) that analyzes movement of the activation switch (30 in Fig. 1). 
Therefore, in view of the prior modification of Marczyk in view of Sartor and Riestenberg, the combination further discloses wherein the motion sensing assembly ([0066], sensor 328, such as an accelerometer, Riestenberg) further includes a microcontroller ([0124], control unit 24 contains a processing unit, such as a microcontroller, Marczyk) that analyzes movement of the handle assembly (120 in Figs. 5-6C, Riestenberg) relative to the longitudinal axis within the gravitational field. See obviousness statement above for rationale.
Regarding claim 5, 
Regarding independent claim 11, Marczyk discloses a method of rotating an elongate member (shaft 16 in Fig. 1) of a surgical instrument (device 10 in Fig. 1) relative to a handle assembly (housing 14, moveable handle 32, fixed handle 36, trigger 34, activation switch 30 and associated parts in Fig. 1) of the surgical instrument, the method comprising: rotating the handle assembly about a longitudinal axis defined by the elongate member in a first direction (activation switch 30 and shaft 16 in Fig. 1; [0124] “The user interface receives user commands from activation switch 30, which may be a directional button, a joystick such as a thumb operated joystick, a toggle, a pressure sensor, a switch, a trackball, a dial, a optical sensor, and any combination thereof. The processing unit responds to the user commands by sending control signals to the motors 514”). It is noted, as broadly claimed, the activation switch (30 in Fig. 1) constitutes a portion of the handle assembly, and may be a variety of switches including a trackball which is capable of movement about the longitudinal axis. The activation switch (30 in Fig. 1) enables the user to input the desired commands to the control system (24 in Fig. 1), which in turn drives the steering unit (22 in Fig. 1) to effectuate movement of the shaft and end effector ([0057]-[005 8]). Control system (24 in Fig. 1) senses the rotational movement of the trackball switch (30 in Fig. 1) relative to a reference position of the handle assembly, such as the state of the activation switch at rest, about the longitudinal axis relative to a reference position of the handle assembly within a gravitational field.
Although Marczyk discloses an activation switch (30 in Fig. 1) configured to provide user commands wherein the processing unit responds to the user commands by sending control signals to the motors (i.e. to rotate the elongate member ‘shaft’ 16 about the longitudinal axis relative to the handle assembly; see above), Marczyk is silent regarding activating a motion sensing assembly within a handle assembly in response to activation of a motion activation control within the handle assembly; setting a reference position corresponding to a current position of the handle assembly. 
However, in the same field of endeavor, Sartor teaches a similar electrosurgical instrument (200 in Figs. 3-4) including a motion activation control (activation button 126) and activating a motion sensing assembly (sensor 224) disposed within a handle assembly (housing 102) in response to activation of a motion activation control (126) within the handle assembly (102) and setting a reference position 
Further, Marczyk in view of Sartor are silent regarding the motion sensing assembly affecting rotation of the elongate member relative to the handle assembly about the longitudinal axis in the first direction in response to rotation of the handle assembly in the first direction.
However, in the same field of endeavor, Riestenberg teaches a similar surgical instrument (instrument 110, 310 in Figs. l and5-6C; [0065]) comprising an end effector (140) and a handle assembly 
 Regarding claim 13, Marczyk in view of Sartor and Riestenberg teach all of the limitations of the method according to claim 11. In view of the prior modification of Marczyk in view of Sartor and Riestenberg, Riestenberg further teaches rotating the handle assembly (120 in Figs. 5-6C) about the longitudinal axis in a second direction opposite the first direction (see Figs. 6A-6C for rotation in a second direction), the motion sensing assembly ([0066], sensor 328, such as an accelerometer) stopping rotation of the elongate member relative to the handle assembly (120) about the longitudinal axis in .
Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Marczyk in view of Sartor and Riestenberg as applied to claims 1-3, 5, 11 and 13 above and further in view of Scheib et al., (hereinafter 'Schain', U.S. PGPub. No. 2016/0302840).
  Regarding claims 6 and 7, Marczyk in view of Sartor and Riestenberg teach all of the limitations of the surgical instrument according to claim 1. Marczyk further discloses an end effector (12 in Fig. 1) supported on a distal end of the elongate member (shaft 16 in Fig. 1), the end effector including at least one jaw that is movable between an open condition and a clamping condition ([0054], “The end effector includes a pair of jaws that can be actuated between a closed position and an open position”; [0058], clamping handle 32 which can control opening and closing of the end effector 12 in order to grasp tissue).
Marczyk in view of Sartor and Riestenberg fail to explicitly disclose a rotation lockout configured to prevent rotation of the elongate member relative to the handle assembly in response to a condition of the surgical instrument.
However, in the same field of endeavor, Schain teaches a similar surgical instrument (400 in Figs. 7A-8B) comprising a rotation lockout (locking arm 435 in Figs. 7A-8B) configured to prevent rotation of the elongate member (shaft assembly 450) relative to the handle assembly (handle assembly 410 in Figs. 7A-7B) in response to a condition of the surgical instrument. Closure of trigger (425) of handle assembly (410) causes locking arm (435) to pivot about pin (430), thereby engaging projections (436) of locking arm (435) with locking recesses (420) of knob (405). Further, the rotation lockout (locking arm 435 in Figs. 7A-8B) prevents rotation of the elongate member when the at least one jaw is in the clamping 
Regarding claim 9, Marczyk in view of Riestenberg and Schain disclose all of the limitations of the surgical instrument according to claim 7. Marczyk further discloses a clamp trigger (clamping handle 32 in Fig. 1) configured to move the at least one jaw toward the closed configuration ([0054], “The end effector includes a pair of jaws that can be actuated between a closed position and an open position”; [0058], clamping handle 32 which can control opening and closing of the end effector 12 in order to grasp tissue).
Further, in view of the prior modification of Marczyk in view of Sartor and further in view of Riestenberg and Schain, the combination discloses the rotation lockout (locking arm 435 in Figs. 7A-8B, Schain) including a lockout switch (locking recesses 420 in Figs. 7A-8B, Schain), engaged by the clamp trigger (trigger 425 in Figs. 7A and 7B, Schain) when the clamp trigger is actuated ([0070], [0073], instrument 400 prevents rotation of shaft assembly 450 relative to the handle assembly 410 when a moveable element of the end effector is being actuated, Schain), the rotation lockout (locking arm 435 in Figs. 7A-8B, Schain) preventing rotation of the elongate member (shaft assembly 450, Schain) relative to the handle assembly (handle assembly 410 in Figs. 7A-7B, Schain) in response to engagement of the lockout switch (locking recesses 420 are engaged in Figs. 7B and 8B preventing rotating of shaft assembly 450; [0070], [0073], Schain).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marczyk in view of Sartor and further in view of Riestenberg and Schain as applied to claims 6-7 and 9 above, and further in view of McKenna et al., (hereinafter 'McKenna', U.S. Pat. 8,764,749).
Regarding claim 8, Marczyk in view of Sartor and further in view of Riestenberg and Schain teach all of the limitations of the surgical instrument according to claim 7. Although Marczyk in view of Sartor and further in view of Riestenberg and Schain teach a rotation lockout (see above), the combination fails to explicitly disclose a lockout switch disposed in the end effector and configured to sense when the at least one jaw of the end effector is in the closed configuration.
However, in the same field of endeavor, McKenna teaches a similar surgical instrument (forceps 300 in Fig. 3) including a jaw closure detection system (abstract) comprising a lockout switch (voltage divider network, VDN 340 in Fig. 3) disposed in the end effector. The actuating pin (330 in Fig. 3) acts as a contact across the lockout switch (VDN 340 in Fig. 3) such that, “as the actuating pin 330 is translated within a slot 345 within shaft 312 and respective cam slots 374 and 372 in jaw members 310 and 320, the actuating pin 330 would move relative to the VDN 340, thereby varying the intensity of the signal relayed back to the generator 501 which, in turn, may be utilized to determine jaw angle” (col. 5,11. 57-65). This configuration is utilized in order to sense closure of the jaw members and determine the relative angle of the jaw members relative to one another, thereby increasing accuracy and control over the jaw members and tissue sealing (col. 1, ll. 16-62). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the surgical instrument as taught by Marczyk in view of Sartor and further in view of Riestenberg and Schain to include a lockout switch disposed in the end effector and configured to sense when the at least one jaw of the end effector is in the closed configuration as taught by McKenna. Doing so provides increased accuracy and control over jaw member positioning and tissue sealing, thereby assuring a consistent and reliable tissue seal (col. 1, ll. 16-62).
  Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Marczyk in view of Sartor and further in view of Riestenberg and Schain as applied to claims 6-7 and 9 above, and further in view of Schain.
Regarding claim 10, Marczyk in view of Sartor and further in view of Riestenberg and Schain teach all of the limitations of the surgical instrument according to claim 6. In view of the prior modification of Marczyk in view of Sartor and further in view of Riestenberg and Schain, Schain teaches the rotation lockout (locking arm 435 in Figs. 7A-8B, Schain) including a lockout switch (locking recesses 420 in Figs. 7A-8B, Schain), the rotation lockout (locking arm 435, Schain) preventing rotation of the elongate member (shaft assembly 450 in Figs. 7A-8B, Schain) relative to the handle assembly (handle assembly 410 in Figs. 7A and 7B, Schain) in response to engagement of the lockout switch ([0070], [0073], instrument 400 prevents rotation of shaft assembly 450 relative to the handle assembly 410 when a moveable element of the end effector is being actuated; locking recesses 420 are engaged in Figs. 7B and 8B preventing rotating of shaft assembly 450, Schain).
Marczyk in view of Sartor and further in view of Riestenberg and Schain fail to explicitly disclose an activation button as related to the claim.
However, in an alternate embodiment, Schain teaches a surgical instrument (110 in Fig. 2) comprising an activation button (126 in Fig. 2; [0046]) and a trigger (128 in Fig. 2) configured to actuate a pair of jaws (142, 144) of an end effector (140 in Fig. 2). The surgical instrument (110) is configured to deliver energy to the end effector (140) in response to the activation button (126) being depressed ([0046]; [0049], RF energy may be delivered in response to the operator pressing button 126 while tissue is clamped between jaws 142, 144). The activation button (126) also serves as a mechanical lockout against the trigger (128), such that the trigger (128) cannot be fully actuated unless the activation button (126) is being pressed simultaneously, thereby preventing the pivoting/closure of the jaws (142, 144) of the end effector (140) ([0046], [0048], [0069]). This configuration is utilized in order to prevent inadvertent closure of the end effector jaws and accidental delivery of electrosurgical energy, thereby increasing control and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the surgical instrument as taught by Marczyk in view of Sartor and further in view of Riestenberg and Schain to further include an activation button as taught by 
It is noted that in view of the modification of Marczyk in view of Sartor and further in view of Riestenberg and further in view of Schain and Schain, the activation button (126 in Fig. 2, Schain) would necessarily need to be engaged (depressed) in order for the trigger (425 in Figs. 7A and 7B; [0046]) to be fully actuated and engage the rotation lockout (locking arm 435 in Figs. 7A-8B) including the lockout switch (locking recesses 420 in Figs. 7A-8B). Therefore, the rotation lockout including the lockout switch is necessarily engaged by the activation button when the activation button is depressed (and the trigger is actuated). It is the Examiner’s position that Marczyk in view of Sartor and further in view of Riestenberg and further in view of Schain and Schain necessarily meet each and every limitation of claim 10.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Marczyk in view of Sartor and Riestenberg as applied to claims 1-3, 5, 11 and 13 above, and further in view of Jaworek et al., (hereinafter ' Jaworek', U.S. PGPub. No. 2014/0246471).
Regarding claim 12, Marczyk in view of Sartor and Riestenberg teach all of the limitations of the method according to claim 11. In view of the prior modification of Marczyk in view of Sartor and Riestenberg, Marczyk in view of Sartor and Riestenberg teach rotating the surgical instrument about the longitudinal axis in the first direction (see above). Marczyk further discloses the control unit (24 in Fig. 1) increasing a radial velocity of the rotation of the elongate member (shaft 16 in Fig. 1) relative to the housing assembly (Fig. 1) about the longitudinal axis in the first direction ([0114]-[0115], [0124], in response to activation switch 30, the control unit 24 sends control signals to the motors 514; electric motor 514R may include an optional gear box for increasing the rotational speed of the an attached spur gear 515 mounted on a shaft driven by the electric motor 514R).
Marczyk in view of Sartor and Riestenberg fail to explicitly disclose increasing a radial velocity of the rotation of the elongate member in response to the further rotation of the handle assembly in the first direction.
However, in the same field of endeavor, Jaworek teaches a similar surgical instrument (10 in Fig. 1) comprising a shaft rotation system (600 in Fig. 26) including a shaft rotation or “proximal roll” motor (610 in Fig. 26). The surgical instrument (10 in Fig. 1) further comprises a switch arrangement (830 in Fig. 33) including a thumbwheel control assembly (870 in Fig. 33) configured to control the proximal roll or shaft rotation motor (610). As the user pivots the thumbwheel actuator (872 in Fig. 42), the control system (800) may cause the shaft rotation motor (610) to rotate the elongate shaft assembly (30 of instrument 10 in Fig. 1) about the shaft axis A-A in a corresponding direction ([0190]). Further, "as the user increases rotation of the thumbwheel actuator 872, the relative speed that the motor 610 rotates the elongate shaft assembly 30 increases” ([0190]). It is well known in the art (as can be seen in Jaworek) to provide a configuration wherein the speed of the motor is proportional to the input of the user. This configuration enables the user to have increased functional control over the rotation of the shaft through rotation of the actuator interface ([0190]), thereby increasing ease of use, precision and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Marczyk in view of Sartor and Riestenberg to include increasing a radial velocity of the rotation of the elongate member in response to the further rotation of the handle assembly in the first direction as taught by Jaworek. Doing so enables the user to have increased functional control over the rotation of the shaft through rotation of an actuator interface ([0190]), thereby increasing ease of use, precision and safety.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 6-13 have been considered but are moot because the amendments have necessitated a new grounds of rejection.
Applicant has argued (pages 5-7) that the combination of references, Marczyk in view of Rienstenberg, fail to teach the newly amend limitation as recited in independent claim 1. 
Marczyk discloses a system and method comprising a motor assembly (steering unit 22 in Figs. 1, and 19-22) disposed within a handle assembly (Fig. 1) of the device configured to rotate the elongate member (shaft 16 in Fig. 1) about the longitudinal axis relative to the handle assembly ([0115], electric 
However it is the Examiner’s position that, as broadly claimed, Sartor discloses the newly amended limitations. Sartor teaches a motion activation control (activation button 126) configured to activate a motion sensing assembly (sensor 224) disposed within a handle assembly (housing 102), wherein the motion activation control (126) creates a reference position corresponding to the position of the handle assembly (102) at actuation of the motion activation control (126). Sartor teaches that “with activation button 126 depressed, movement by the surgeon of electrosurgical pencil 200 is directions along the X axis (i.e., in a stab-like motion), causes sensor 224 to transmit a first characteristic signal to generator “G”… movement by the surgeon of electrosurgical pencil 200 in directions transverse to the X axis, such as, for example, along the Y and/or Z axes, causes sensor 224 to transmit a second characteristic signal to generator “G”” (col. 7, line 60 - col. 8, line 4). The motion activation control (activation button 126) provides electrosurgical energy to the device such that at onset, motion activation control (126) creates a reference position corresponding to the position of the handle assembly (102) useable to determine movement along the X, Y and Z axes. Sartor teaches establishing a reference position corresponding to the position of the handle assembly at onset and uses the reference position to provide different functions of the device. 
Further Riestenberg (Figs. 6A-6B) teaches a similar instrument (310) including a motion sensing assembly ([0066], sensor 328, such as an accelerometer) disposed within the handle assembly (120) and configured to sense rotational movement of the handle assembly (120) relative to the longitudinal axis ([0066], see Figs. 6A-6C). The surgical instrument (310) may be operated in various activation modes in 
Applicant has argued (page 7) that independent claim 11 recite similar features as independent claim 1. See Sartor and the rejection above for further clarification.
Therefore, as broadly claimed, it is the Examiner’s positon that the combination of Marczyk in view of Sartor and Rienstenberg teach each and every limitation of the instrument according to independent claim 1 and 11. 
No further arguments have been set forth regarding the dependent claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794